No opinion. Order reversed, except as to Gertrude E. Lee, and the motion granted upon the following conditions: That the premises in question shall be resold by the same referee upon the usual notice, and that the plaintiff shall stipulate to bid upon such resale the same sum at which the premises were sold upon a former sale, and pay all the costs and expenses of such resale, together with $10 costs and disbursements of this appeal, and $10 costs of the motion. It is further ordered that the plaintiff have leave to amend his complaint by demanding judgment for deficiency against the executors of Charles C. Good, deceased, and that the said executors and the defendant Preston have leave to answer said amended complaint, and that as to the defendant Gertrude E. Lee the order appealed from is affirmed.